IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                               December 10, 2013 Session


          IN RE NATHANIEL C. T., JASON J. T. AND EMERALD S. T.

               Appeal from the Chancery Court for Washington County
                     No. 8948 G. Richard Johnson, Chancellor


               No. E2013-01001-COA-R3-CV-FILED-MARCH 17, 2014




C HARLES D. S USANO, JR., Chief Judge, concurring.


        I concur completely in the majority opinion. I write separately to state that I do not
believe the language of Tenn. Code Ann. § 36-5-103 is broad enough to encompass a dispute
between two biological parents on one side and two third persons with no custodial rights on
the other. As I parse the wording of § 36-5-103, it only pertains to a dispute between spouses
or a dispute between a “spouse” and an “other person to whom the custody of the child, or
children, is awarded.” Since this case does not present either of these factual scenarios, I
would hold, as an additional basis for the Court’s decision, that the language of § 36-5-103
is simply not applicable to these facts. See Brewster v. Galloway, E2011-01455-COA-R3-
CV, 2012 WL 2849428 at *12 (Tenn. Ct. App. E.S., filed July 11, 2012) (Susano, J.,
concurring).

       I concur in the majority opinion.


                                           _____________________________________
                                           CHARLES D. SUSANO, JR., CHIEF JUDGE




                                              1